Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the first resistance-reduction wire is electrically connected to the power drive wire by a first through hole and is parallel to the scanning signal wire, the shading layer is disposed between the substrate and the gate electrode layer, and the first resistance-reduction wire is disposed on a same layer as the shading layer” was not considered to be obvious.
The limitations of claim 9 including “wherein the first resistance-reduction wire is electrically connected to the power drive wire by a first through hole and is parallel to the scanning signal wire; and wherein a fourth metal layer is disposed on the substrate to form a shading layer and the first resistance-reduction wire by a patterning process before the step of disposing a first metal layer on the substrate” was not considered to be obvious.
The limitations of claim 17 including “wherein the first resistance-reduction wire is electrically connected to the power drive wire by a first through hole, and the first resistance-reduction wire is parallel to the scanning signal wire; wherein the first resistance-reduction wire is disposed on a same layer as one of a shading layer, a first gate electrode layer, and a second gate electrode layer; wherein the second resistance-reduction wire is disposed on a same layer as one of the shading layer, the first gate electrode layer, and the second gate electrode layer; wherein the first resistance-reduction wire and the second resistance-reduction wire are disposed on different layers; and wherein the second resistance-reduction wire is electrically connected to the power drive wire by a second through hole” was not considered to be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.